NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0235-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ERIC D. WIGGINS,

     Defendant-Appellant.
_______________________

                   Submitted January 31, 2022 – Decided February 8, 2022

                   Before Judges Fasciale and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 16-02-0403.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Tamar Lerer, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Cary S. Shill, Acting Atlantic Prosecutor, attorney for
                   respondent (Mario C. Formica, Special Deputy
                   Attorney General/Acting Deputy First Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Eric D. Wiggins appeals from his convictions following his

pleas of guilty to possession with first-degree unlawful possession of a handgun

and third-degree possession of oxycodone with intent to distribute. He contends

the court erred by denying his motion to suppress evidence and his pre-sentence

motion to withdraw his guilty plea. Unpersuaded by defendant's arguments in

support of the appeal, we affirm.

                                       I.

      A grand jury indictment charged that on November 25, 2015, defendant

committed the following nine offenses: third-degree aggravated assault of

Melissa Stickney, N.J.S.A. 2C:12-1(b)(7); third-degree unlawful possession of

oxycodone, N.J.S.A. 2C:35-10(a)(1); third-degree possession of oxycodone

with intent to distribute, N.J.S.A. 2C:35-5(a); second-degree unlawful

possession of a handgun, N.J.S.A. 2C:39-5(b)(1); fourth-degree unlawful

possession of hollow nose bullets, N.J.S.A. 2C:39-3(f); fourth-degree unlawful

possession of a defaced firearm, N.J.S.A. 2C:39-3(d); second-degree

committing a drug offense while possessing a firearm, N.J.S.A. 2C:39-4.1; first-

degree unlawful possession of a handgun having been convicted of a predicate




                                       2                                  A-0235-20
crime, N.J.S.A. 2C:39-5(b) 1; and second-degree certain persons not to have

weapons, N.J.S.A. 2C:39-7(b).

Defendant's Motion to Suppress Evidence

      Defendant filed a motion to motion to suppress physical evidence—a

handgun and oxycodone pills—seized at the time of his arrest. He challenged

the validity of the stop of the vehicle in which the handgun was found, the

warrantless search of the vehicle, and the search of his person that resulted in

the seizure of the oxycodone. The court conducted a two-day suppression

hearing. On the first day, the court addressed the validity of the motor vehicle

stop. On the second, the court considered defendant's challenge to the search of

his person and the seizure of the handgun from the vehicle.

      During the initial day of the hearing, the State presented Galloway

Township Police Department Detective William Schroer, who testified that at

1:43 a.m. on November 25, 2015, he was on duty in a patrol car when he received

dispatches concerning a domestic dispute at a Township motel. The dispatcher

reported there were two parties involved in the dispute, and one of the parties,

"the female," left the scene in "a later model Jeep Grand Cherokee . . . [that] was


1
  The offense was charged as a first-degree crime in accordance with N.J.S.A.
2C:39-5(j) because at the time of defendant's commission of the crime he had a
prior conviction for an offense enumerated in N.J.S.A. 2C:43-7.2(d).

                                        3                                    A-0235-20
taupe in color." The dispatcher reported that officers were looking for the party

who had left the scene of the dispute in the Jeep.

      Schroer observed a vehicle matching the description traveling down a

four-lane roadway, and he followed it in his patrol car. He immediately noticed

the right, rear, red taillight was out on the vehicle. Schroer testified the vehicle

entered an intersection, and "abruptly stopped right in the middle of the

intersection with the green light present." The stopped vehicle was located

"right . . . where somebody might be if they were making a left turn or right-

hand turn, in the middle of a four-lane state highway." Schroer brought the

patrol car to a complete stop behind the Jeep because "[he] had to."

      After the vehicle stopped, Schroer activated the overhead lights of his

patrol car, and obtained verification the vehicle's registration matched that of

the vehicle of the party involved in the domestic dispute. The vehicle did not

move to the shoulder of the road.        It "stayed right in the middle of the

intersection." Schroer testified he had not made any signal directing the vehicle

to stop and he did not activate the patrol car's overhead lights until after the

vehicle abruptly stopped in the intersection.

      Schroer then exited the patrol car, approached the Jeep's driver side, and

spoke with the driver. The driver, who was female, "had a badly bruised face,


                                         4                                    A-0235-20
had black eyes[,] and bruising around her . . . ear." Based on the dispatcher's

report and his observations of the driver's injuries, Schroer determined he

needed to investigate further the driver's involvement in the domestic violence

incident.

      The driver did not have any identification. Schroer asked the driver to

step out of the vehicle and, at that time, she advised she had an outstanding

warrant against her. She stepped out of the vehicle and left the driver's side door

open. Schroer "escorted her to the . . . back of the vehicle." He asked the driver

why she stopped in the intersection, but she did not provide a response Schroer

could recall.

      The driver first advised Schroer her name was Amanda Cortez. She later

informed Schroer her name was Melissa Stickney and that "she was basically

with" defendant. After the driver identified herself as Melissa Stickney, Schroer

arrested her on the outstanding warrant. He also issued summonses to her for

being an unlicensed driver and for driving while her license was suspended.

Schroer testified he exercised his discretion not to issue a summons for

obstructing traffic in the intersection because of the outstanding warrant, "the

severity of the incident[,] and what happened with [the] domestic violence." He




                                        5                                    A-0235-20
did not issue a summons for the inoperable taillight for the same reasons, and

also because Stickney did not own the vehicle.

      Following Schroer's testimony, the court heard argument and rendered an

opinion from the bench rejecting defendant's claim there was an unlawful stop

of the Jeep. The court found Schroer a credible witness, and determined he

properly followed the vehicle after receiving the information provided by the

dispatcher. The court also found that based on the totality of the circumstances,

including Schroer's observations, he had reasonable and articulable suspicion of

two violations of the law supporting the stop: operating the Jeep with an

inoperable taillight in violation of N.J.S.A. 39:3-66, and Stickney's obstruction

of vehicles in violation of the N.J.S.A. 34:4-67 by stopping in the middle of the

intersection on an "essentially four[-]lane state highway." The court concluded

the stop was lawful.

      The court noted there were other issues related to the seizure of the

evidence, including defendant's challenges to the search incident to his arrest

and the "alleged observation of a weapon within the car," but noted resolution

of those issues would abide the presentation of evidence at the continuation of

the hearing.




                                       6                                   A-0235-20
      At the second day of the hearing, the State presented Galloway Township

police officer Ronald Gorneau (Gorneau). He explained that at approximately

1:22 a.m. on November 25, 2015, he responded to report of "a vehicle that was

taken without the owner's consent."

      He arrived at what he described as a "hotel" and met with defendant, who

reported he and his girlfriend, "Ms. Stickney," were involved in "a verbal

domestic . . . argument," and she had taken his vehicle without his consent.

Defendant told Gorneau "he didn't have a ride and he needed to get home."

      Gorneau offered to take defendant home, and defendant accepted. As

Gorneau drove defendant home, defendant provided a description of his vehicle

that Gorneau provided to the dispatcher. Gorneau was subsequently advised

Schroer stopped the vehicle, and Gorneau responded with defendant to the scene

of the stop.

      When he arrived at the scene of the motor vehicle stop, Gorneau saw

Stickney and Schroer standing at the rear of the Jeep. He observed that Stickney

had two bruised eyes, and she told Gorneau defendant "had been assaulting

her . . . for several days." She also said defendant "was in possession of . . . a

silver handgun."    Gorneau then placed defendant under arrest for assault.




                                        7                                   A-0235-20
Gorneau searched defendant following the arrest and found 198 oxycodone pills

in his pocket.

      Gorneau also went to the driver's side of the Jeep, the door of which was

open. He looked into the vehicle with the aid of a flashlight and observed the

"handle of a handgun and also the barrel sticking out from underneath a white

towel" located "under the [front, driver's-side] seat, between the framing of the

actual floor and the seat." He testified there was "a gap and a space under the

seat," and he could see the gun "in plain view when the door [was] open." A

photograph of the gun's location as Gorneau found it was introduced in evidence.

Gorneau seized the gun, but no further search of the vehicle occurred at the

scene. The Jeep was towed to the police department for the purpose of obtaining

a search warrant.

      After Gorneau's testimony was completed, the court heard argument from

counsel and rendered a decision from the bench. The court found Gorneau "to

be very credible." The court determined Gorneau observed the gun from a place

he was entitled to be, Gorneau discovered it inadvertently, and the gun was in

plain view. The court concluded the seizure of the gun was lawfully seized

under the plain view exception to the warrant requirement.




                                       8                                   A-0235-20
      The court also determined the oxycodone pills in defendant's pocket were

found as a result of a search incident to defendant's lawful arrest for the assault

of Stickney. The court noted there was probable cause for the arrest because

defendant first reported to Gorneau that he and Stickney had a domestic dispute,

Stickney had injuries to her eyes, and Stickney reported the injuries were the

result of defendant's assaults. The court entered an order denying defendant's

suppression motion.

Defendant's Plea Agreement and Plea Proceeding

      Defendant later entered into a plea agreement with the State. He agreed

to plead guilty to first-degree possession of a handgun having been convicted of

a predicate crime and third-degree possession with intent to distribute

oxycodone. In exchange for his guilty pleas, the State agreed to recommend a

sentence of ten years on the first-degree offense with a five-year period of parole

ineligibility concurrent to a five-year sentence on the drug charge. It was further

agreed the court would: sentence defendant on the first-degree charge in the

second-degree range, see N.J.S.A. 2C:44-1(f)(2); impose an aggregate five-year

sentence with a five-year period of parole ineligibility; and delay defendant's

sentencing to ensure the sentence imposed would run concurrent to any




                                        9                                    A-0235-20
sentences imposed on violations of probation and the conditions of the parole

supervision for life sentence defendant received for a prior conviction.

      At the plea proceeding, defendant testified he understood the terms of his

plea agreement; he read, understood, and signed the plea form; he reviewed the

plea form with his counsel; and he answered all the questions on the plea form

truthfully. He also testified he was pleading guilty because he believed he was

guilty. In response to the court's questions, he further testified he was pleading

guilty "voluntarily," and that no one "forced or threatened [him] to plead guilty

or enter into [the plea] agreement."

      He then testified that on November 25, 2015, he knowingly had 198

oxycodone pills in his pocket, and he intended to share them with a friend.

Defendant also testified that on the same day, he placed a .38 caliber revolver in

his vehicle while it was parked in front of a motel, and that prior to that day he

had been convicted of a predicate crime—second-degree robbery—that made it

unlawful for him to possess the weapon.

      Based on defendant's testimony, the court found he entered his "plea freely

and voluntarily" upon the "advice of competent counsel with whom" defendant

testified he was satisfied. The court further found defendant was not "threatened

or coerced to enter a plea."     The court determined defendant provided an


                                       10                                   A-0235-20
adequate factual basis for the plea, accepted the plea, and found defendant guilty

of the two charges.

       At the scheduled sentencing proceeding, defendant appeared with a new

attorney. He refused to proceed with sentencing. He did not testify at the

hearing, but he addressed the court, claiming that at the time he pleaded he had

a different lawyer "and it was his understanding that [he] was copping out to a

couple of matters that [did not] pertain specifically to [him]." He asserted he

was not in possession of the handgun in the vehicle, he was not advised of his

Miranda 2 rights, and there was a Terry 3 stop violation.

       He further asserted he was misadvised about what he admitted to during

his plea proceeding and did not know he would violate his probation by

admitting he committed the offenses. He claimed he was misadvised "to take a

guilty plea." He further averred that he understood he was in court to file a

motion to withdraw his plea and not to be sentenced. The court adjourned

defendant's sentencing to allow him to file a motion to withdraw his guilty plea.




2
    Miranda v. Arizona, 384 U.S. 436 (1966).
3
    Terry v. Ohio, 392 U.S. 1 (1968).


                                        11                                  A-0235-20
         Defendant obtained another new counsel and filed a motion to withdraw

his guilty plea. 4 During the hearing on the motion, defendant's counsel argued

defendant "claims that things weren't told to him by his [plea] counsel" and

defendant was not aware of possible violations of his prior parole supervision

for life sentence when he pleaded. Counsel also stated defendant "says he was

pressured and coerced into the taking his plea agreement . . . without knowing

all the facts," and defendant's "contention is that he didn't voluntarily enter into

this plea agreement because he wasn't fully aware of the consequences of his

plea."     During his argument, counsel also briefly referred to the factors

supporting a withdrawal of a plea established in State v. Slater, 198 N.J. 145

(2009). The State argued defendant failed to satisfy any of the Slater factors,

and it urged the court to deny the motion.

         The court denied the motion, finding defendant "offer[ed] no support" for

his claim he was pressured or coerced into pleading guilty; the claim was

otherwise belied by his testimony at the plea proceeding; and defendant offered

"no facts to support the claim." The court further noted defendant's claim he



4
  The record on appeal does not include any pleadings submitted in support of
the motion. See generally R. 2:6-1(a)(1)(I) (requiring the appellant's appendix
or the parties' joint appendix include "such other parts of the record . . . as are
essential to the proper consideration of the issues").

                                        12                                    A-0235-20
was entitled to withdraw his plea because he did not commit the offenses was

contradicted by the factual basis provided during his testimony at the plea

proceeding.

      The court then reviewed each of the Slater factors and determined none

supported defendant's request to withdraw his plea. The court found defendant

did not establish a colorable claim of innocence because he testified at the plea

hearing the handgun was his and that he placed it in the vehicle. The court also

found defendant did not establish the nature and strength of defendant's reason

for the requested withdrawal supported his request because the reason he

proffered—that he was allegedly pressured into pleading—is unsupported by

any facts.    The court further noted the parties had entered into the plea

agreement, and it found the final factor—prejudice to the State if the withdrawal

motion was granted—was in equipoise.

      The court denied defendant's withdrawal motion and imposed sentence in

accordance with the plea agreement. This appeal followed. Defendant presents

the following arguments for our consideration:

              POINT I

              BECAUSE THERE WAS NO BASIS FOR THE STOP
              OF DEFENDANT'S CAR, ALL THE EVIDENCE
              FOUND AFTER THAT STOP MUST BE
              SUPPRESSED.

                                      13                                   A-0235-20
            POINT II

            BECAUSE DEFENDANT DID NOT ENTER INTO
            HIS PLEA KNOWINGLY AND VOLUNTARILY,
            THE PLEA MUST BE VACATED.

                                      II.

      Defendant argues the court erred by denying his motion to suppress. The

argument is founded on the claim Schroer's stop of the Jeep was unlawful

because it was for the purpose of interviewing a person believed to have been

involved in a domestic dispute only, and it was not otherwise supported by a

reasonable and articulable suspicion the driver committed a motor vehicle

offense. We are unpersuaded.

      An appellate court's review of an order denying a motion to suppress

following an evidentiary hearing "is deferential – [the court] must 'uphold the

factual findings underlying the trial court's decision so long as those findings

are "supported by sufficient credible evidence in the record."'" State v. Nyema,

___ N.J. ___, ___ (2022) (slip op. at 21) (quoting State v. Ahmad, 246 N.J. 592,

609 (2021)). "A trial court's legal conclusions, however, and its view of the

'consequences that flow from established facts,' are reviewed de novo." Ibid.

(quoting State v. Hubbard, 222 N.J. 249, 263 (2015)).




                                      14                                  A-0235-20
      "The Fourth Amendment to the United States Constitution and Article I,

Paragraph 7 of the New Jersey Constitution guarantee individuals the right to be

free from unreasonable searches and seizures." State v. Carter, 247 N.J. 488,

524 (2021). "When police stop a motor vehicle, the stop constitutes a seizure of

persons, no matter how brief or limited." Nyema, ___ N.J. ___ (slip op. at 22).

A warrantless stop of a motor vehicle does not violate the prohibitions against

unreasonable searches and seizures "if it is based on 'specific and articulable

facts which, taken together with rational inferences from those facts,' give rise

to a reasonable suspicion of criminal activity."        Ibid. (quoting State v.

Rodriquez, 172 N.J. 117, 126 (2002)). Stated differently, "[t]o justify a stop, an

'officer must have a reasonable and articulable suspicion that the driver . . . is

committing a motor-vehicle violation' or some other offense." Carter, 247 N.J.

at 524 (alteration in original) (quoting State v. Scriven, 226 N.J. 20, 33-34

(2016)). The State bears the burden of proving a motor vehicle stop is supported

by a reasonable and articulable suspicion the driver is committing a motor-

vehicle violation. State v. Atwood, 232 N.J. 433, 444 (2018).

      Defendant first claims the motor vehicle stop was unlawful because it was

effectuated for the purpose of inquiring whether the driver had been involved in

the domestic dispute reported to Schroer by the dispatcher. The argument is


                                       15                                   A-0235-20
belied by the record. Although Schroer testified he followed the Jeep because

it fit the description of the vehicle being driven by one of the parties to the

reported domestic dispute, he did not testify he activated the lights on his patrol

car, thereby effectuating the stop, for the purpose of making an inquiry

concerning the dispute. Also, the court did not find the stop valid on that basis.

The court determined the motor vehicle stop was supported by Schroer's

observations Stickney violated N.J.S.A. 39:4-67 by stopping the Jeep in the

middle of an intersection and violated N.J.S.A. 39:3-66 by operating the vehicle

with an inoperable taillight.

      In pertinent part, N.J.S.A. 39:4-67 prohibits a driver from permitting a

vehicle to "occupy a street so as to interfere with or interrupt the passage of

other . . . vehicles." The evidence supports the court's determination Schroer's

testimony established a reasonable and articulable suspicion defendant violated

the statute. Schroer explained Stickney brought the Jeep to an abrupt stop in the

middle of an intersection on a four-lane state highway, while she had a green

light that would have permitted her to proceed. Defendant's argument Schroer's

testimony did not establish that the stoppage of the Jeep in a traffic lane

constituted an actual obstruction of the highway ignores that Schroer was in a

vehicle following Stickney, and, at a minimum, the stoppage of the Jeep


                                       16                                    A-0235-20
interfered with the patrol vehicle's ability to traverse the traffic lane in which

Stickney stopped. Indeed, Schroer said he stopped behind the Jeep because he

"had to." In sum, the court correctly determined Schroer had a reasonable and

articulable basis to stop the Jeep for a violation of N.J.S.A. 39:4-67.

      Additionally, there is substantial credible evidence supporting the court's

determination Schroer had a reasonable and articulable suspicion Stickney

violated N.J.S.A. 39:3-66 prior to effectuating the stop.        In pertinent part,

N.J.S.A. 39:3-66 provides that "[a]ll lamps, reflectors and other illuminating

devices required by this article shall be kept clean and in good working order."

N.J.S.A. 39:3-61 requires that motor vehicles manufactured on or after July 2,

1954, have "two tail lamps, [and] two or more stop lamps, one of each at a side"

of the vehicle. 5   "[R]ead together," N.J.S.A. 39:3-61 and N.J.S.A. 39:3-66

"require that a motor vehicle only have two working rear lamps, with at least

one working lamp on each side." State v. Sutherland, 231 N.J. 429, 444 (2018).

Thus, the Court has explained there is a violation of the statutes "if there is only

the minimum one taillight on each side of the vehicle and either of those



5
  Schroer testified the dispatcher described the Jeep as "a late model" and the
Jeep driven by Stickney fit the description. Defendant does not contend the Jeep
driven by Stickney was manufactured prior to July 2, 1954, and we otherwise
infer it was not based on its description as "a late model" vehicle.

                                        17                                    A-0235-20
taillights is not working," but "if a vehicle has two taillights on each side of the

vehicle—more than the law requires—and one of those multiple taillights on

one side is not working," the statutes are not violated. Ibid.

      Defendant argues the State did not carry its burden of establishing there

was no working taillight on the right side of the Jeep. He contends the State

failed to prove there was only one right rear taillight, and, for that reason,

Schroer's testimony there was a right rear taillight out did support a reasonable

and articulable suspicion of a violation of N.J.S.A. 39:3-66. We disagree.

      Schroer's testimony supports the court's determination. He testified "the

right rear [taillight] was out on the vehicle," which, in our view, permits the

reasonable inference there was only one rear taillight. Otherwise, he would have

said "one of the right rear taillights was out." There is no other evidence there

was more than one right rear taillight on the vehicle. Thus, the evidence

supports the court's determination Schroer's observation of the inoperable right

rear taillight provided a separate but equally dispositive basis for Schroer's

reasonable and articulable suspicion supporting the stop.

      We therefore discern no basis to reverse the court's determination the

motor vehicle stop was supported by a reasonable and articulable suspicion the

vehicle's driver committed motor vehicle violations. We decline to address


                                        18                                    A-0235-20
defendant's claims the stop was invalid because Gorneau testified that Schroer

said he activated the patrol vehicle's lights before Stickney stopped the Jeep, and

therefore defendant is entitled to a further hearing on the discrepancy in the

witnesses' testimony. Those issues were not raised before the motion court.

State v. Robinson, 200 N.J. 1, 20 (2009). We note only that the validity of the

motor vehicle stop is supported by Schroer's observations of the inoperable

taillight alone.   We therefore affirm the court's order denying defendant's

suppression motion.

                                        III.

      Defendant next claims the court erred by denying his motion to withdraw

his guilty plea. He argues he was entitled to withdraw his plea because he was

"pressured and coerced" into accepting the plea offer and to provide false

testimony establishing his plea's factual basis. He claims the court erred by

finding only that he failed to satisfy the Slater standard for a plea withdrawal

request because it thereby ignored his assertion the plea was not entered

knowingly and voluntarily.

      "[P]re-sentence motions to withdraw a plea are governed by the 'interest

of justice' standard in Rule 3:9-3(e) . . . ." Slater, 198 N.J. at 158. Rule 3:9-3(e)

provides that "[i]f at the time of sentencing the court determines that the interests


                                        19                                    A-0235-20
of justice would not be served by effectuating the agreement reached by the

prosecutor and defense counsel . . . the court may vacate the plea or the

defendant shall be permitted to withdraw the plea." Prior to sentencing, "courts

are to exercise their discretion liberally to allow plea withdrawals," Slater, 198

N.J. at 156, but "the burden rests on the defendant, in the first instance, to present

some plausible basis for [the] request, and his [or her] good faith in asserting a

defense on the merits[,]" ibid. (quoting State v. Smullen, 118 N.J. 408, 416

(1990)). We apply an abuse of discretion standard in our review of an order

denying a motion to withdraw a guilty plea. State v. Tate, 220 N.J. 393, 404

(2015); State v. O'Donnell, 435 N.J. Super. 351, 372 (App. Div. 2014).

      In Slater, the Court established four factors to be considered and balanced

in the determination of a motion to withdraw a guilty plea: "(1) whether the

defendant has asserted a colorable claim of innocence; (2) the nature and

strength of defendant's reasons for withdrawal; (3) the existence of a plea

bargain; and (4) whether withdrawal would result in unfair prejudice to the State

or unfair advantage to the accused." 198 N.J. at 150, 157-58. "Trial courts

should consider and balance all of the factors . . . in assessing a motion for

withdrawal of a plea. No factor is mandatory; if one is missing, that does not

automatically disqualify or dictate relief." Id. at 162.


                                        20                                     A-0235-20
      Defendant does not directly challenge the court's assessment and

determination of the Slater factors. 6 He instead argues the motion court erred

by failing to consider his contention his motion should have been granted

because his plea was not voluntarily given in the first instance. He avers his

plea counsel coerced him into pleading and misadvised him about the

consequences of his plea.

      "Generally, representations made by a defendant at a plea hearing

concerning the voluntariness of the decision to plead, as well as any findings

made by the trial court when accepting the plea, constitute a 'formidable barrier'

which [the] defendant must overcome before he will be allowed to withdraw his

plea." State v. Simon, 161 N.J. 416, 444 (1999). Defendant testified under oath

at the plea proceeding he entered the plea voluntarily and was not pressured or

coerced into pleading guilty. Based on defendant's testimony, the plea court

found as a fact that he entered the plea knowingly and voluntarily.

      In support of his motion, defendant did not present any evidence

permitting him to overcome the formidable barrier created by his testimony and

the court's findings at his plea proceeding. Defendant failed to present any


6
  Although not an issue raised directly on appeal, our review of the record does
not reveal any abuse of discretion in the court's findings or balancing of the
Slater factors in its denial of defendant's withdrawal motion.

                                       21                                   A-0235-20
evidence supporting any facts that would have allowed the court to properly

conclude his plea was not voluntary or that he was misadvised about any of the

consequences of his plea by his then-counsel.            See R. 1:6-6 (providing

"motions . . . based on facts not appearing of record or not judicially noticeable"

shall be supported by "affidavits made on personal knowledge setting forth only

facts which are admissible in evidence in which the affiant is competent to

testify").

      The appellate record is bereft of any competent evidence submitted to the

court in support of his motion establishing the coercion, pressure, and mis-

advice he contends required the withdrawal of his plea. Defendant did not

supply his motion papers in his appendix, and, based on our reading of the

motion transcript, we suspect that is because his motion was supported by only

the assertions of his counsel in a brief. See generally Baldyga v. Oldman, 261

N.J. Super. 259, 265 (App. Div. 1993) ("The comments following [Rule 1:6-6]

illustrate that its purpose is to . . . eliminate the presentation of facts which are

not of record by unsworn statements of counsel made in briefs and oral

arguments.").

      On appeal, defendant's assertions are supported only by citations to the

vague and conclusory bald assertions he made during an unsworn statement to


                                        22                                    A-0235-20
the court at his original sentencing date, when he sought and was granted an

opportunity to file the withdrawal motion. As noted, the record on appeal is also

devoid of the papers filed in support of the motion, and thus we are without any

basis to conclude that on the record presented to the motion court and on appeal,

the denial of the withdrawal motion constituted an abuse of discretion. We reject

appellate counsel's effort to breathe life into defendant's challenge to the court's

order because the withdrawal motion suffered from an irremediable and fatal

infirmity—a lack of facts supported by evidence. Since defendant's arguments

supporting his withdrawal motion and appeal from its denial are unsupported by

any competent evidence, there is no basis presented permitting a reversal of the

court's order denying his request to withdraw his plea.

      Any arguments presented by defendant we have not addressed directly are

without sufficient merit to warrant discussion in this opinion. R. 2:11-3(e)(2).

      Affirmed.




                                        23                                    A-0235-20